                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

ERIC A. DOWELL,                                 )
                                                )
               Movant,                          )
                                                )
       V.                                       )           No. 1:20-cv-18-SNLJ
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. For the reasons explained below,

this action will be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       The background and procedural history of this case is fully set forth in this Court' s

January 29, 2020 order. However, following is a brief recitation. Dowell is a federal prisoner. He

initiated this action on January 27, 2020 by filing a document titled "Defendant' s Motion for

Declaratory Judgment Pursuant to Fed. R. Civ. 57." Therein, he averred he was entitled to

declaratory relief because there were various infirmities in his criminal proceedings before this

Court. Upon review, the Court determined that Dowell' s claim for declaratory relief was subject

to dismissal. However, instead of dismissing the action at that time, the Court gave Dowell the

opportunity to file a motion pursuant to 28 U.S.C. § 2255. In that order, the Court cautioned

Dowell that his failure to timely respond would result in the dismissal of this case, without

prejudice and without further notice.

       Dowell ' s response was due on February 28, 2020. However, to date, Dowell has neither

responded to the Court' s order, nor sought additional time to do so. Dowell was given

meaningful notice of what was expected and ample time to comply, and he was cautioned that
dismissal may result from his failure to timely comply. Therefore, the Court will dismiss this

action at this time, without prejudice, due to Dowell's failure to comply with the Court's January

29, 2020 order. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801 , 803-04 (8th Cir.

1986) (a district court has the power to dismiss an action for the Dowell's failure to comply with

any court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case 1s DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       Dated this / 1ff... day of March, 2020.



                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
